       Case 21-02646 Doc 13-1 Filed 03/29/21 Entered 03/29/21 10:45:14                                          Desc
                 Statement Accompanying Relief From Stay Page 1 of 1




                                          REQUIRED STATEMENT
                                TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

Debtor                    Martin Moreno, Jr.,                     Case No             21-02646          Chapter          7
Moving Creditor           LAKEVIEW LOAN SERVICING,                Date Case Filed     February 28, 2021
                          LLC

Nature of Relief Sought:            Lift Stay   Annul Stay        Other (describe):


Chapter 7
   No-Asset Report Filed on
   No-Asset Report not Filed, Date of Creditors Meeting            March 25, 2021
1.      Collateral
        a.          Home
        b.          Car _____
        c.          Other (describe)
2.         Balance Owed as of March 4, 2021 $221,879.37
           Total of all other Liens against Collateral $207,000.00 (per debtor’s schedule)
3.         In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
           amounts and dates of all payments received from the Debtor post-petition.
4.         Estimated Value of Collateral (must be supplied in all cases) $119,900.00 (per Debtor's Schedules)
5.         Default
           a.          Contractual Default
                     Number of months 24          Amount $43,203.72 (Including attorney’s fees and cost)
           b.            Post-Petition Default
                     i.          On direct payments to the moving creditor
                              Number of months __________       Amount $__________
                     ii.          On payments to the Standing Chapter 13 Trustee
                              Number of months __________       Amount $__________
6.         Other Allegations
           a.           Lack of Adequate Protection § 362(d)(1)
                   i.           No insurance
                   ii.          Taxes unpaid Amount $
                   iii.         Rapidly depreciating asset
                   iv.          Other (describe) ___________
           b.               No Equity and not Necessary for an Effective Reorganization § 362(d)(2)
           c.               Other “Cause” § 362(d)(1)
                     i.             Bad Faith (describe)
                     ii.            Multiple Filings
                     iii.           Other (describe) Material payment default (Surrender)
           d.        Debtor’s Statement of Intention regarding the Collateral
           i.          Reaffirm ii.      Redeem iii. Surrender iv. No Statement of Intention Filed

     Date: March 29, 2021                  Submitted By:            /s/Dana O'Brien
                                                                    ARDC# 6256415
                                                                    McCalla Raymer Leibert Pierce, LLC
